Citation Nr: 0331206	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the October 13, 1992 Department of Veterans 
Affairs (VA) rating decision wherein the Regional Office 
(RO) denied entitlement to service connection for a right 
foot disability constituted clear and unmistakable error 
(CUE).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1970.

The Board of Veterans' Appeal notes that the issues on 
appeal arose from November and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The RO respectively determined that new and material 
evidence to reopen a claim of entitlement to service 
connection for a right foot disorder had not been submitted, 
and that the October 13, 1992 rating decision wherein 
entitlement to service connection for aright foot disorder 
had been denied did not constitute CUE.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right foot disorder is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The RO in October 1992 denied entitlement to service 
connection for a right foot disorder.  

2.  The correct facts as they were known at the time of the 
unappealed October 1992 RO rating decision were before the 
adjudicators.

3.  The October 1992 unappealed RO rating decision did not 
contain any kind of error of fact or law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.




CONCLUSION OF LAW

The unappealed October 1992 rating decision wherein the RO 
denied entitlement to service connection for a right foot 
disorder did not constitute CUE.  38 C.F.R. § 3.105(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A report of a May 1969 preinduction examination report is 
silent for a right foot disability.  

A November 3, 1969 private medical statement from EAW 
(initials), MD, to the veteran's local Draft Board referred 
to a chronic right foot disability as a result of injuries.  

Physical examination undertaken at the time of the letter 
noted the veteran walked with a limp favoring the right foot 
and leg.  Pain and tenderness were noted in the right foot 
including the levels of the bases of the first, second and 
third metatarsals.  The right foot was larger than the left 
foot.  

An x-ray of the right foot showed thickening of the proximal 
ends of the first and second metatarsals of the right foot.  
The thickening was attributed to the old injury in 1964.  
The veteran was considered partially disabled for strenuous 
work.  

On a follow-up service physical examination in November 
1969, for induction purposes, a right foot disability 
diagnosed as pes planus was noted.  The veteran claimed to 
have a preexisting right foot disability.  An x-ray of the 
right foot was considered negative.  

In March 1970 a physical examination was requested for the 
veteran's right foot.  The veteran noted he was unable to 
run or stand for a prolonged period of time.  He associated 
his right foot symptoms to a preservice right foot soft 
tissue injury (ligamentous) in 1964 with right foot pes 
planus currently shown manifested by no arch and pain over 
the tarsal region and medial aspect of the right great toe.  

A May 1970 clinical record shows a history of two right foot 
injuries, one in 1964 and a second injury involving an 
automobile accident in 1967.  Since the original injury he 
had right foot complaints with discomfort over the base of 
the first and second metatarsals.  

Also, he claimed to have pain over the metatarsal heads and 
along the medial aspect of the right leg on prolonged 
weight-bearing.  An x-ray of both feet revealed degenerative 
changes diagnosed as post-traumatic calcifications, 
ligaments and metatarsal-cuneiform joints.  He was placed on 
profile and recommended not to be assigned to the infantry.  
Aspirin for symptomatic treatment of flare-ups was noted.  

In June 1970 he complained of right foot pain due to 
recurring problems with an old ligamentous injury from an 
automobile accident.  

In August 1970 the veteran requested medical correction of 
calcification of the metatarsal cuneiform joint.  

Later in August 1970 it was noted that the veteran's 
executive officer and commander had reviewed his case and 
recommended a medical board for the veteran's release.  

In October 1970 pursuant to medical board proceedings the 
veteran was admitted to a naval hospital with a diagnosis of 
painful right foot secondary to old injury.  It was noted as 
medical history that he had been involved in an automobile 
accident in 1964 injuring his right foot.  No fractures were 
seen on x-ray.  The foot was swollen and painful.  The pain 
and swelling subsided in a month.  

In 1967 he was involved in an automobile accident that 
resulted in hospitalization for approximately two weeks.  X-
rays were silent for fracture.  Since that time he had had 
pain which gradually increased to the point he was unable to 
walk without pain.

It was noted that past history revealed him to have been a 
dispatcher prior to entry into the U.S. Marine Corps.  He 
had been a heavy equipment operator in the service.  Past 
medical history was negative except for the right foot 
disability.  

On hospital examination the right foot was slightly larger 
than the left with marked tenderness to palpation over the 
metatarsal joints.  He walked with a marked limp.  An x-ray 
of the right foot revealed a small exostosis at the first 
and second metatarsal joints without evidence of arthritis.  
Final diagnosis was status post injury to the right foot 
with tarsal metatarsal pain with chronic swelling of the 
foot.  

Based on the service medical records and hospital 
examination report the medical board concluded that the 
veteran did not meet the minimum standards for enlistment, 
and was unfit for further military service by reason of a 
right foot disability that was neither incurred in nor 
aggravated by military service.  

In August 1992 the veteran filed an original claim of 
service-connection for a right foot disability based on 
aggravation in service of a preexisting right foot disorder.  

Received in support of his claim were postservice medical 
records in August 1992 showing treatment for right foot 
pain.  An X-ray report shows degenerative osteoarthritis of 
the right foot and ankle.  


Criteria 

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).



Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error. Where evidence establishes such error, the prior 
decision will be reversed and amended. 38 C.F.R. § 3.105(a) 
(2003).

The regulations in effect at the time of the October 1992 RO 
rating decision concerning the establishment of service 
connection were essentially the same as those in effect 
currently.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2003).




The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and 
(2) if so, whether there was clear and unmistakable evidence 
that the increase in severity was due to the natural 
progress of the disease. Crowe v. Brown, 7 Vet. App. 238 
(1995).

The CAVC has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation. Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is the type of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
it is error which is undebatable, so that it can be said 
that reasonable minds can only conclude that the original 
decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the CAVC held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).


Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication 
does not provide a basis to find the VA committed 
administrative error during the adjudication process. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); 
Robbie v. Derwinski, 1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The CAVC has held that VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Importantly, the Board is cognizant of the fact that the 
provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001). Therefore, the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
has no application in this case.

The veteran's claim based on CUE in the October 1992 RO 
rating decision need not be remanded for further 
adjudication pursuant to the VCAA.


Clear and Unmistakable Error (CUE)

The veteran argues that CUE error existed in the rating 
decision of October 1992, wherein the RO denied entitlement 
to service connection for a right foot disorder.

He argues that the service medical records show that his 
right foot disability was aggravated by strenuous physical 
activity required by his military occupational specialty 
training in heavy equipment operation.  

Importantly, the Board points out that a review for CUE in a 
prior RO decision must be based on the record and the law 
that existed when that decision was made. Consequently, the 
veteran's arguments of CUE in the RO's October 1992 decision 
that are based upon medical findings and differences of 
opinions dated thereafter are without legal merit and not 
for consideration with respect to the CUE claim.  Moreover, 
pertinent holdings by the CAVC after the October 1992 rating 
decision are not for application.  

Also, the Board points out that CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the RO's decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

In October 1992 the RO denied entitlement to service-
connection for a right foot disorder.  The RO complied with 
proper procedural regulations.

The RO reasoned a chronic preexisting right foot disability 
was noted in November 1969 for induction purposes.  A 
private medical report at that time noted symptoms and 
manifestations of a right foot disability associated with 
preservice injuries.  Since a preexisting right foot 
disability was noted on the service induction examination in 
November 1969, the presumption of soundness law and 
regulations are not for application.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).


Despite the fact that the veteran continued to experienced 
right foot symptoms during active duty, the evidence on file 
did not establish that these symptoms represented a 
worsening of his preexisting right foot disability beyond 
natural progress, any temporary flare-ups of symptoms 
notwithstanding.  

The lack of any postservice medical records showing 
treatment of a right foot disorder for over 20 years 
following separation from active duty further operates 
against any bases for finding aggravation of a preexisting 
right foot disorder during the veteran's remote period of 
service, of less than a year's duration.

In November 1992, the veteran was notified of the decision 
but did not file a timely appeal therefrom. 

Focusing on the available evidence at the time of the 
October 1992 rating decision and the prevailing legal 
authority at the time, it is readily apparent that the RO's 
action was within the bounds of sound judgmental discretion, 
regardless of whether or not some adjudicators might have 
reached a different result.  All clinical data were before 
the RO when it considered the case.

The clinical evidence was consistent with and supported the 
finding that the entire evidentiary record clearly 
established the fact that a chronic right foot disability 
variously diagnosed as pes planus and status post injury to 
the right foot with tarsal metatarsal pain with chronic 
swelling of the foot as noted on induction examination in 
November 1969 clearly and unmistakably preexisted active 
duty.  

Moreover, the right foot symptoms in service merely 
represented either a continuation of preservice symptoms or 
acute exacerbations of symptoms but without competent 
evidence demonstrating a permanent increase in underlying 
right foot disability beyond the natural progress of the 
preexisting right foot disability in service.  



A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed 
October 1992 RO rating decision were before the 
adjudicators.  The RO rating decision in October 1992 did 
not contain any kind of error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

The substance of the veteran's argument appears to allege 
that the RO misevaluated and misinterpreted the evidence 
available to it at the time of the final prior determination 
in October 1992.  The Board points out that this allegation 
does not fit the definition of a viable CUE claim.

Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), 
the CAVC held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) 
is not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).

All of these facts considered with the laws and regulations 
extant at the time of the October 1992 rating decision 
clearly and unmistakably demonstrate that the denial of 
service connection for a right foot disorder was supported 
by evidence then of record.

The facts as they were known at the time clearly and 
unmistakably showed that a preexisting right foot disorder 
as noted on induction examination was not aggravated in 
service.  

The Board notes that the provisions of reasonable doubt 
under 38 C.F.R. §§ 3.102 and 4.3 are not for application.  

Accordingly, the October 1992 rating action wherein the RO 
denied entitlement to service connection for a right foot 
disorder did not constitute CUE.




ORDER

The unappealed October 1992 rating decision wherein the RO 
denied entitlement to service connection for a right foot 
disorder did not constitute CUE.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the appellant 
in connection with the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right foot disorder.

The Board points out that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



